UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-00116 The Investment Company of America (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Eric A. S. Richards O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders ICAThe Investment Company of America [photo of a section of the hull of a ship] Semi-annual report for the six months ended June 30, 2010 ICASM seeks long-term growth of capital and income, placing greater emphasis on the potential for capital appreciation and future dividends than on current yield. The Investment Company of America® is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2010: 1 year 5 years 10 years Class A shares Reflecting 5.75% maximum sales charge % –1.31 % % The total annual fund operating expense ratio was 0.66% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 20 to 23 for details. The fund’s 30-day yield for Class A shares as of July 31, 2010, reflecting the 5.75% maximum sales charge and calculated in accordance with the Securities and Exchange Commission formula, was 2.01%. Results for other share classes can be found on page 28. Equity investments are subject to market fluctuations. Investing outside the United States may be subject to additional risks such as currency fluctuations, political instability, differing securities regulations and periods of illiquidity. Global diversification can help reduce these risks. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. [photo of a section of the hull of a ship] Fellow shareholders: The U.S. economy chugged along during the first six months of the year, despite fears over a growing government deficit, still-high unemployment rates, European sovereign debt worries and a large oil spill in the Gulf of Mexico. These macroeconomic headwinds kept the stock markets in a period of high volatility, at times lifted by confidence in the global recovery and at times retreating sharply. In this difficult environment, The Investment Company of America posted a decline of 8.7% for the six-month period ended June 30, 2010, with dividends reinvested. This lagged the –6.6% result for the period by the unmanaged Standard & Poor’s 500 Composite Index, a broad measure of the U.S. stock market. The economy Economic data pointed to a continuing, albeit moderate, U.S. revival. Industrial production advanced and business inventories moved up. However, retail sales growth slowed and housing dipped. Data on consumer confidence released in June indicated a more careful shopper. The Federal Reserve kept the benchmark federal funds rate steady near zero, amid low inflation and only modest economic growth. Fears surrounding fiscally overburdened Greece and other European countries hurt equity markets globally in May and June, and threatened to derail the euro zone’s recovery. Meanwhile, growth in emerging markets looked poised to pull back as central banks in China, India and Brazil tightened monetary policy. The high degree of uncertainty was reflected in the markets’ recent volatility. In addition, the U.S. dollar strengthened relative to the euro after years of trending weaker, an indication that markets sought a safer haven amid the global difficulties. Portfolio review One of ICA’s largest industry concentrations was energy, making up 10.0% of the fund’s net assets. Many of the stocks in the industry were dragged down by the oil spill in the Gulf of Mexico, one of the worst such disasters in history. ConocoPhillips, the fund’s sixth-largest holding, dropped 3.9%, and Royal Dutch Shell, the eighth-largest holding, fell 16.6%. BP, which operates the leaking well, saw its stock drop 50.4% in the six-month period. BP was not a significant holding in the fund; however, the uncertainty surrounding the crisis had an impact across the industry. [Begin Sidebar] Results at a glance For the six months ended June 30, 2010, with dividends reinvested ICA Standard & Poor’s 500 Lipper Growth & (Class A shares) Composite Index* Income Funds Index† Income return % % n/a Capital return –9.70
